—In an action to recover damages for personal injuries, the defendants appeal from (1) an order of the Supreme Court, Kings County (Clemente, J.), dated September 17, 1999, which granted the plaintiffs motion to set aside a stipulation dated October 12, 1998, vacating their default in answering the complaint, and (2) an order of the same court dated December 3, 1999, which denied their motion to dismiss the complaint for failure to state a cause of action.
*736Ordered that the orders are affirmed, with costs.
The Supreme Court properly set aside the stipulation vacating the defendants’ default and denied their motion to dismiss the complaint. The defendants failed to answer the complaint within the time provided by the so-ordered stipulation vacating their earlier default (see, Republic Ins. Co. v Northern Aire Dev., 88 AD2d 973). O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur.